Citation Nr: 1145230	
Decision Date: 12/12/11    Archive Date: 12/21/11

DOCKET NO.  09-18 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma



THE ISSUE

Entitlement to service connection for migraine headaches, to include as secondary to the service-connected hearing loss or tinnitus.



REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.



ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran had active service from September 1972 to October 1975.

This matter comes before the Board of Veterans' Appeals (Board) from a December 2008 rating decision of the above Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

The competent and probative evidence of record preponderates against a finding that the Veteran's migraine headaches are due to any incident or event in active service, or are proximately due to or the result of his service-connected hearing loss and/or tinnitus, on either a causation or aggravation basis.


CONCLUSION OF LAW

Migraine headaches were not incurred in or aggravated by service, nor are they shown to be due to, the result of, or aggravated by the Veteran's service-connected hearing loss and/or tinnitus.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, the appellant has not demonstrated any prejudicial or harmful error in VCAA notice, and, as discussed below, the Board has found none.

In June 2007 VA sent the Veteran a letter informing him of the types of evidence needed to substantiate his claim and its duty to assist him in substantiating his claim under the VCAA.  The letter informed the Veteran that VA would assist him in obtaining evidence necessary to support his claim, such as medical records, employment records, or records from other Federal agencies.  He was advised that it is his responsibility to provide or identify, and furnish authorization where necessary for the RO to obtain, any supportive evidence pertinent to his claim.  See 38 C.F.R. § 3.159(b)(1).  Although no longer required, the appellant was also asked to submit evidence and/or information in his possession to the RO.

The Board finds that the content of the letters provided to the Veteran complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify and assist.  In addition, the December 2008 rating decision, May 2009 SOC, and September 2009 SSOC explained the basis for the RO's action, and the SOC and SSOC provided him with additional periods to submit more evidence.  It appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  It is therefore the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claims, and to respond to VA notices.

In addition to the foregoing harmless-error analysis, we note that the decision of the Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date.  This requirement was fulfilled in the June 2007 letter which VA sent to the Veteran.

Accordingly, we find that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA.  Therefore no useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefits flowing to the Veteran.  The Court of Appeals for Veteran Claims has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

II.  Relevant Law, Factual Background and Analysis

Service connection may be granted for disability which is the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303(a) (2011).  Service connection may be granted for disease that is diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002 & Supp. 2011); 38 C.F.R. § 3.303(d) (2011).

In order to establish service connection for a claimed disorder, the following must be shown:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Under § 3.303(b), an alternative method of establishing the second and/or third element is through a demonstration of continuity of symptomatology.  See Savage v. Gober, 10 Vet. App. 488 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances lay evidence of a nexus between the present disability and the symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson v. West, 12 Vet. App. 498, 253 (1999) (lay evidence of in-service incurrence is sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

As provided by 38 U.S.C. § 1154(a), VA is required to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Citing Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) and Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit has stated that competent medical evidence is not required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Instead, under section 1154(a) lay evidence can be competent and sufficient to establish a diagnosis of a condition when a lay person is competent to identify the medical condition, the lay person is reporting a contemporaneous medical diagnosis, or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Where there is a chronic disease shown as such in service or within the presumptive period under 38 C.F.R. § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  This rule does not mean that any manifestation in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may also be granted for disability which is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a); see Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  An increase in severity of a non-service-connected disorder that is proximately due to or the result of a service-connected disability, and not due to the natural progress of the non-service-connected condition, will be service connected.  Aggravation will be established by determining the baseline level of severity of the non-service-connected condition and deducting that baseline level, as well as any increase due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310(b).

The Veteran has alleged that his migraine headaches are secondary to his hypertension, hearing loss, and/or tinnitus.  The Board notes that the Veteran has not been found to be service connected for hypertension, and that therefore as a matter of law he cannot be found to be service-connected for migraine headaches as secondary to hypertension.   See 38 C.F.R. § 3.310(a). 

The Veteran's service treatment records (STRs) show that in October 1972 he complained of fever, headaches, and joint aches.  The STRs further show that in March 1975 he sustained a blow to his head above the left eye and lost consciousness for a few seconds.  He was diagnosed with a concussion.  In July 1975 he complained of malaise, headaches, diarrhea, and a sore throat.  At his September 1975 discharge examination the Veteran was noted to be normal neurologically.

May 2007 VA treatment records indicate that the Veteran complained of migraine headaches.  At October 2007 VA primary care treatment the Veteran said that there had been an increase in his headaches and that he had been taking more pain medications.  

The Veteran underwent an examination arranged through VA QTC Services in May 2008 at which he reported being diagnosed with migraine headaches immediately after his discharge from the Navy.  The Veteran said that during service he suffered a concussion on the USS Norton in 1974 when he hit his head on a door latch and lost consciousness.  According to the Veteran he was treated on the ship.  It was noted that his prior occupation was as a cabinet builder but that he had not worked since 1999.  His daily activity was watching television, and he did not associate very much with other people.

The Veteran said that the headaches occurred two times per day and lasted for a few hours at a time.  They were so painful that he had to stay in bed and was unable to do anything.  The migraine symptom was intense, sharp, throbbing pain that he rated as a 10 out of 10, and he took Hydrocodone 5 mg., two or three tablets a day, which provided some relief.  A neurological examination was normal.  The examiner diagnosed the Veteran with migraine headaches, and the subjective factors were the history of head injury during active service.  The objective factor was the physical examination.  The examiner opined that it is at least as likely as not that the Veteran's migraine headaches are due to the service-connected tinnitus.  The rationale was the medical history of a head injury, chronic tinnitus, and the common relationship between auditory abnormalities and headaches.
      
At August 2008 VA treatment the Veteran reported having severe headaches.  November 2008 VA treatment notes indicate that he reported that nothing seemed to help his headaches.  April 2009 VA treatment records indicate that the Veteran requested Divalproex for migraine headache prevention.

The Veteran had a VA examination for neurological disorders in August 2009 at which he stated that had not had any injuries while in the Navy.  He said he noticed that when he was under a lot of stress he would get headaches, and they would come on suddenly.  The headaches had progressively worsened since their onset, and he took Hydrocodone every eight hours with fair results.  He said the headaches occurred weekly, and most were prostrating, lasting for one to two days.  Physical examination was normal, and the examiner did not feel that testing or imaging was necessary.  The Veteran was diagnosed with migraine headaches with no functional impairment or occupational effect.  It was noted that he was not employed and that there were no usual effects on activities of daily living.  The examiner opined that it is less likely as not that the headaches were caused by or a result of high blood pressure and tinnitus.  The rationale was that he had reviewed the last two years of ambulatory care clinic notes and the Veteran complained of headaches, even though his blood pressure had been well controlled.  In a September 2009 examination report addendum, the examiner opined that there is no association between the Veteran's migraine headaches and hearing loss or the head injury in service.  However, no rationale was provided and no opinion was offered in the addendum as to whether there is a relationship between the Veteran's service-connected tinnitus and his currently claimed headaches.

In March 2010 A.S., M.D., a VA staff neurologist, wrote in a statement that he had prescribed Citalopram and Amitriptyline to the Veteran.  Since being on these medications the Veteran had been doing well and his headaches were well controlled.  

The Board requested a medical expert opinion from the Veterans Health Administration (VHA) in July 2011.  C.M.F., M.D., a Neurology Service Chief and Professor of Neurology and Psychiatry, reviewed the claims file in August 2011.  Dr. F wrote that, although it is not clear when the Veteran's migraine headaches began, it is clear that he did not have migraine headaches during his service in the Navy.  The October 1972 and July 1975 headaches during service were likely not migraine headaches, because they were associated with features of infection.  Dr. F noted that when the Veteran sustained a blow over the left eye in March 1975 he received treatment and the STRs do not indicate a headache.  Furthermore, during the Veteran's remaining six months in military service there were no posttraumatic migraine headaches documented in the STRs, and the STRs did not indicate treatment for a concussion in 1974, as the Veteran had reported at the May 2008 examination.  Dr. F opined that the Veteran's migraine headaches were likely not related to military service, including the service-connected hearing loss and tinnitus.  Migraine headaches were noted to be a very common disorder, and the Veteran appeared to have developed them at an undetermined time in the past.  However, Dr. F stated that there is no convincing evidence that the headaches occurred during the Veteran's military service, and that the 1975 blow to the head is unlikely to have caused migraines because headaches after head trauma are well recognized to occur in the first seven days after injury, which did not occur in this case.  Further, Dr. F stated that, while hearing loss can be related to his time in service, no association of migraine and hearing loss has been established.  Finally, Dr. F said that the Veteran's tinnitus, while related to the service-connected hearing loss, has not been established as a cause of migraine.

The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

In this case, there is no dispute that Veteran is competent to report symptoms related to his headaches such as pain because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  See Jandreau, 492 F.3d at 1377, n.4 (Fed. Cir. 2007) ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.").  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination.

Reviewing the evidence of record, the Board notes that the Veteran is competent to report that he was diagnosed with a concussion on the USS Norton in 1974 when he hit his head on a door latch and lost consciousness.  Furthermore, the Veteran is competent to report that the incident itself happened.  However, the Veteran is not competent to diagnose himself with a concussion because that is a medical determination that requires expertise.  See Jandreau, 492 F.3d at 1377, n.4.  Since the STRs do not contain a diagnosis of a concussion from a 1974 incident, it therefore cannot be assumed that the Veteran sustained a concussion at that time.  Furthermore, the Board does not find the Veteran's account of the 1974 incident to be credible because it is not mentioned in the STRs, including when he complained of headaches at treatment later in service.  In addition, he has not consistently reported that this alleged incident occurred.  At the August 2009 VA examination the Veteran said that he did not sustain any injuries while in the Navy.  

The May 2008 examiner's report indicates the Veteran has had migraine headaches since the 1974 incident in which he sustained a concussion.  As discussed above, based upon the evidence of record, the Board cannot find that the Veteran suffered a concussion in 1974.  Furthermore, the Veteran was in service until October 1975 and complained of headaches, but the STRs do not indicate that he had migraine headaches.  Therefore, the May 2008 examiner's opinion that the Veteran's migraine headaches are secondary to the service-connected tinnitus cannot be given probative value because the rationale included a medical history of a head injury but the examination report did not include discussion of any injury besides the alleged 1974 incident.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (opinion based upon inaccurate factual premise has no probative value).  

In addition, probative value cannot be given to the opinion of the August 2009 VA examiner, including the September 2009 examination report addendum, because a rationale was not provided as to why the Veteran's migraine headaches are not secondary to tinnitus and hearing loss.  The Court of Appeals for Veterans Claims has stated that "most of the probative value of a medical opinion comes from its reasoning" and that the Board "must be able to conclude that a medical expert has applied valid medical analysis to the significant facts of the particular case in order to reach the conclusion submitted in the medical opinion."  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  The August 2009 examiner did not give an opinion as to service connection on a direct basis.

Probative value can be given to Dr. F's opinion because he is an expert in the field, he based his conclusions on the Veteran's history, and he provided an explanatory rationale.  See Nieves-Rodriguez, supra.  Dr. F felt that the Veteran's migraine headaches were likely not related to military service, including the service-connected hearing loss and tinnitus.  It was noted that there was no convincing evidence that the headaches occurred during the Veteran's military service.  The 1975 blow to the head is unlikely to have caused migraines because headaches after head trauma are well recognized to occur in the first seven days after injury, which did not occur with the Veteran.

In the present case, the only competent and probative opinion of record states that the Veteran's migraine headaches are likely not related to military service, including as secondary to the service-connected hearing loss and tinnitus.  Because the evidence preponderates against the claim of service connection for migraine headaches, to include as secondary to the service-connected hearing loss or tinnitus, the benefit-of-the-doubt doctrine is inapplicable, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.
 

ORDER

Service connection for migraine headaches, to include as secondary to the service-connected hearing loss or tinnitus, is denied.



____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


